Defendant appeals from an order denying his motion pursuant to section 1172-a of the Civil Practice Act to modify (1) the judgment of divorce theretofore granted against him by reducing the amount of alimony therein from $40 a week to $25 a week, and (2) an order theretofore made adjudging him to be in contempt of court for failure to comply with the alimony provisions of said judgment by reducing the amount of the payments by which he was, by the terms of said order, permitted to purge himself of said contempt, from $10 a week to $5 a week. Order affirmed, with $10 costs and disbursements. Appellant has failed to comply with a previous order which predicated a renewal of the motion for a reduction in alimony upon a showing that arrearages shall have been substantially reduced. Johnston, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur.